        Geoffrey E. Wiggs (SBN 276041)
    1
        LAW OFFICES OF GEOFF WIGGS
    2   1900 South Norfolk Street, Suite 350
    3   San Mateo, California 94403-1171
        Telephone Number: (650) 577-5952
    4   Facsimile Number: (650) 577-5953
    5   Email Address: geoff@wiggslaw.com

    6 (Proposed) Attorney for Debtor in Possession
    7 VIKRAM SRINIVASAN
    8
                                 UNITED STATES BANKRUPTCY COURT
    9
                                 NORTHERN DISTRICT OF CALIFORNIA
  10
                                            SAN JOSE DIVISION
  11
                                                           Case No.: 20-51735
  12
  13 In Re:                                                Chapter 11

  14 VIKRAM SRINIVASAN,                                    CERTIFICATE OF SERVICE
  15                      Debtor in Possession.
  16
  17
  18
  19
  20           I, the undersigned, state that I am employed in the City of San Mateo, County of San
  21 Mateo, in the State of California; that I am over the age of eighteen years and not a party to the
  22
        within action; that my business address is 1900 S. Norfolk St., Ste. 350, San Mateo, CA 94403.
  23
        On the date hereon, I served the foregoing documents described as:
  24
  25 NOTICE OF HEARING ON MOTION BY DEBTOR FOR ORDER EXTENDING FULL
     AUTOMATIC STAY [11 U.S.C. §362(C)(3)];
  26
     ORDER ON APPLICATION TO SET MATTER FOR HEARING AND FOR AN ORDER
  27
     SHORTENING TIME FOR NOTICE;
  28
     And this CERTIFICATE OF SERVICE;

                                                       1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 32 Filed: 01/04/21 Entered: 01/04/21 20:12:38 Page 1 of 2
                                            CERTIFICATE OF SERVICE
        On the following parties:
    1
    2 David M. Poitras                                       Administrator of the Civic Holdings III Trust
      Amelia B. Valenzuela                                   and Civic Real Estate Holdings III, LLC
    3 WEDGEWOOD, LLC
    4 2015 Manhattan Beach Blvd. Suite 100
      Redondo Beach, CA 90278
    5
      Email: dpoitras@wedgewood-inc.com;
    6 avalenzuela@wedgewood-inc.com
    7
    8
   9 By Email Transmission: By causing a true copy of said document(s), to be transmitted
  10
     by email to the email addresses shown, known by or represented to me to be the
  11
     parties/persons/firms current email information. The transmission was reported as complete and
  12
  13 without error.
  14           I declare under penalty of perjury under the laws of the State of California that the
  15
        foregoing is true and correct to the best of my knowledge. Executed on January 4, 2021 in San
  16
        Mateo, California.
  17
  18
                                                                              ___________________
  19                                                                          GEOFFREY E. WIGGS
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                         2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 32 Filed: 01/04/21 Entered: 01/04/21 20:12:38 Page 2 of 2
                                             CERTIFICATE OF SERVICE
